Citation Nr: 0412578	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  01-06 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Whether the appellant's other-than-honorable (OTH) discharge 
from service in April 1971 constitutes a legal bar to the 
award of veterans' benefits.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and E. M.


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant served on active duty from July 1968 to April 
1971, but he is not currently recognized as a "veteran" 
based upon that service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2001 administrative determination by 
the Wilmington, Delaware, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In November 2000, the appellant and a supporting witness 
testified at a hearing held at the RO.  A transcript of that 
hearing is of record.  In January 2002, an informal 
conference was also held at the RO between the appellant and 
a Decision Review Officer, and a written conference report is 
also of record.  In January 2004, the appellant cancelled a 
hearing scheduled to be held in February 2004 before the 
Board in Washington, D.C.  


REMAND

In April 1999, the Board for the Correction of Military 
Records (BCMR) denied the appellant's request to upgrade his 
OTH discharge.  It appears that the evidentiary record before 
that agency of the service department was more complete than 
the record currently before the Board.  In order to afford 
the appellant every possible consideration, the more complete 
record before the BCRM should be obtained.  In addition, 
every effort should be made to obtain a copy of the 
appellant's request in 1971 for an administrative discharge 
for the good of the service, which is not currently of 
record.  Also, if the appellant has in his possession copies 
of the military orders sending him home from Vietnam in 
September 1969 for a period of rest and relaxation, he should 
submit a copy of those orders in support of his claim.  In 
fact, he should submit any relevant evidence in his 
possession in support of the present claim.  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following further actions:  

1.  The RO should ask the service 
department to make a special search for 
additional documents pertaining to the 
appellant's administrative discharge from 
service in April 1971; in particular, the 
RO should attempt to obtain copies of the 
appellant's request for an administrative 
discharge for the good of the service.  
The service department should also be 
asked to provide copies of any military 
orders sending the appellant home from 
Vietnam in September 1969 for a period of 
rest and relaxation; or to state that 
such orders could not be found.  

2.  The RO should also attempt to obtain 
a copy of the complete evidentiary record 
before the BCRM in April 1999 pertaining 
to the appellant's unsuccessful request 
for an upgraded discharge.  

3.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) pertaining to the 
current claim, to include a request that 
the appellant submit any pertinent 
evidence in his possession.  If in the 
appellant's possession, the evidence 
submitted should include a copy of his 
request in 1971 for an administrative 
discharge for the good of the service and 
copies of any military orders sending him 
home from Vietnam in September 1969 for a 
period of rest and relaxation.  

4.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.  

5.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the appellant, it should so inform the 
appellant and his representative and 
request them to provide a copy of the 
outstanding evidence.  

6.  After all appropriate development has 
been completed, the RO should 
readjudicate the current claim on a de 
novo basis without reference to the prior 
adjudication in January 2001.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 


(CONTINUED ON NEXT PAGE)



States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




